Per Curiam.
Defendant’s jury trial on a charge of manslaughter, MCLA § 750.321 (Stat Ann 1954 Rev § 28.553), resulted in his conviction. He was sentenced to 3 years probation during which time his driver’s license was suspended. He appeals claiming his motion for directed verdict at the close of the people’s case should have been granted, and that it was reversibly erroneous to permit opinion testimony as to direction of the vehicles over defendant’s objection.
Defendant contends acquittal should have been directed because the trial judge found there was no evidence of careless and negligent driving other than intoxication. Such a finding is not binding on this Court for 2 reasons. First, the judge was not the trier of the facts, and, second, if she made the finding as a matter of law, she was in error. There was no direct proof of carelessness or negligence, but there was proof from which carelessness, or negligence, or both could be inferred by the jury. Denial of directed verdict was proper.
The opinion evidence objected to was properly admitted under Dudek v. Popp (1964), 373 Mich 300.
Affirmed.